Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 17-20 in the reply filed on 3/31/2021 is acknowledged.
Claims 9-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/31/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 17-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Margolies (US 2014/0037969).
Margolies (US 2014/0037969) teaches a carbon composite comprising a substrate and a bond coating comprising, and a sintering agent comprising aluminum oxide, and an Ytterbium disilicate layer [0019-0022].   
It would have been obvious to form the claimed article in order to provide thermal and environmental protection as in the reference (See [0003]). 
The bond layer can be silicon carbide (See [0021]). 
The article can also have a lay comprising titanium and compounds thereof, which would encompass titanium carbide especially in a carbon composite material (See [0020]). 
Claims to a brake disc are considered non-structural or otherwise do not require a structure and therefor the article can be used as a brake disc.  
Regarding claims to coefficients of thermal expansion, and stability, such as claims 20 and 8, the art would be expected to have the same properties absent evidence to the contrary given the same composition.  
The art teaches a variety of ways to provide the sintering agent (see above sections) in order to harden and bond layers and therefore it would have been obvious to provide the claimed range of sintering agent dependent upon the desired hardness of the layers through routine experimentation. 






Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783